COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-10-041-CV
 
 
JIM SHAW, DEFENDANT‑SURETY                                          APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                            APPELLEE
 
                                              ------------
 
           FROM
THE 371ST DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant
Jim Shaw, Defendant-Surety attempts to appeal from the trial court=s final
judgment signed on October 16, 2009. 
Appellant timely filed a motion for new trial on November 13, 2009.  Appellant=s notice
of appeal was therefore due on or before January 14, 2010, but it was not filed
until February 3, 2010.  See Tex.
R. App. P. 26.1(a)(1).




On
February 10, 2010, we notified Appellant of our concern that this court may not
have jurisdiction over the appeal and informed him that unless he or any party
desiring to continue the appeal filed with the court a response showing grounds
for continuing the appeal, this appeal would be dismissed for want of
jurisdiction.  See Tex. R. App. P.
42.3(a), 44.3.  We have received no
response.
The
times for filing a notice of appeal are jurisdictional in this court, and
absent a timely filed notice of appeal or a timely filed extension request,[2]
we must dismiss the appeal.  See Tex.
R. App. P. 25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997).  Because Appellant=s notice
of appeal was not timely filed, we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P.
42.3(a), 43.2(f).
 
PER CURIAM
 
PANEL:  MEIER, LIVINGSTON, and
DAUPHINOT, JJ.
 
DELIVERED:  March 25, 2010




[1]See Tex. R. App. P. 47.4.


[2]Appellant=s notice of appeal was
filed more than fifteen days after its due date.